IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-50246
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARTIN SALINAS,
                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR—00-CR-653-1
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Martin Salinas has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).    Salinas was

provided with a copy of counsel's Anders motion and brief.       His

initial response requesting the dismissal of his second appeal

was ambiguous; therefore, the court requested a clarification of

his response.   Salinas has not responded.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50246
                                -2-

     Our independent review of the record and counsel's brief

shows that there are no nonfrivolous issues for appeal.

Accordingly, counsel's motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

appeal is DISMISSED.   See 5TH CIR. R. 42.2.; FED. R. APP.

P. 34(a)(2)(A).